Citation Nr: 1146812	
Decision Date: 12/22/11    Archive Date: 12/29/11

DOCKET NO.  09-28 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an initial disability rating greater than 10 percent for post-traumatic arthritis of the left ankle.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active military service from November 1978 to November 1982.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from January 2009 and March 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania. 

The Board remanded this case in March 2011 for further development.  After completion of this development by the Agency of Original Jurisdiction (AOJ), the case has been returned to the Board for further appellate consideration.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  


FINDING OF FACT

The Veteran's post-traumatic arthritis of the left ankle presents only "moderate" limitation of motion when considering pain, an antalgic gait, and other factors of functional loss.  There is no evidence of ankylosis.   


CONCLUSION OF LAW

The criteria for an initial disability higher than 10 percent for post-traumatic arthritis of the left ankle are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1-4.7, 4.21, 4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010-5271 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

Review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in November 2008, April 2009, and September 2009.  These letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate his initial service connection and subsequent increased initial rating issues; (2) informing him about the information and evidence the VA would seek to provide; and (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

In addition, both the November 2008 and September 2009 letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v.  Nicholson, 483 F.3d 1311 (2007).  The April 2009 VCAA notice letter also advised the Veteran of the additional notice requirements for increased rating claims. See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008) (minimum notice requirements pursuant to VCAA for an increased rating claim), rev'd in part by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting Veteran-specific notice as to the effect on daily life and as to the assigned or cross-referenced diagnostic code under which the disability is rated). The outcome of these holdings is that VCAA notice for an increased rating claim does not have to be individually tailored to each Veteran's particular facts, but rather only a generic notice is required. The April 2009 letter advised the Veteran of both the generic and specific evidentiary and legal criteria necessary to substantiate a higher rating for his left ankle disability. 

This appeal arises from disagreement with the initial evaluation following the grant of service connection for a left ankle disability.  The U.S. Court of Appeals for Veterans Claims (Court) and the Federal Circuit Court have held that once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008); Hartman v. Nicholson, 483 F.3d 1311 (Fed.  Cir.  2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  See also 38 C.F.R. § 3.159(b)(3) (no duty to provide VCAA notice arises upon VA's receipt of a Notice of Disagreement), retroactively effective May 30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).

With respect to the timing of VCAA notice, the Court and Federal Circuit Court have held that VCAA notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed.  Cir. 2006) (Mayfield II); Pelegrini II, 18 Vet. App. at 120.  In the present case, the RO issued all required VCAA notice in November 2008 prior to the January and March 2009 rating decisions on appeal.  Thus, there is no timing error.  

Accordingly, prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v.  Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), VA treatment records, as well as provided him with several VA medical examinations to rate the current severity of his left ankle disability.  The last VA examination rating the severity of the Veteran's left ankle disability was in September 2009.  However, the record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  Here, the September 2009 VA examination is current and there is no indication of further worsening of left ankle since that time.  In fact, VA treatment records dated from 2009 to 2011 and the Veteran's own statements document "signs of improvement" and stabilization of his left ankle disability.  In an April 2011 VA medical opinion, a physician's assistant who has repeatedly examined the Veteran in the past opined that a new examination was not necessary because his disability had not worsened.  For his part, the Veteran has submitted personal statements and lay statements from friends and family.  The Veteran has not identified or authorized the release of any private medical evidence.

The Board is also satisfied as to substantial compliance with its March 2011 remand directives.  Stegall v. West, 11 Vet. App.  268, 271 (1998).  See also D'Aries v.  Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance).  Specifically, as instructed by the Board, the AOJ secured additional VA treatment records and secured an April 2011 VA opinion, which determined no further VA examination was warranted since his disability had not worsened.  This opinion is fully adequate.  In short, the AOJ has substantially complied with the Board's instructions.  As there is no indication that additional relevant evidence remains outstanding, the Board is satisfied that the duty to assist has been met.  38 U.S.C.A. § 5103A.  

Governing Laws and Regulations for Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all findings specified by the Rating Schedule, but that findings sufficiently characteristic to identify the disease and the resulting disability and above all, coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21.  Therefore, the Board has considered the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of his disability in reaching its decision.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

When an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  

With any form of arthritis, painful motion is an important factor of disability. Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Special note should be taken of objective indications of pain on pressure or manipulation, muscle spasm, crepitation, and active and passive range of motion of both the damaged joint and the opposite undamaged joint.  38 C.F.R. § 4.59.  Moreover, the Court has held that the application of 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  When § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, VA should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011).   

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

Analysis

Historically, the Veteran fractured his left ankle during service as the result of a motor vehicle accident.  His left ankle was placed in a cast.  

The RO granted service connection for left ankle post-traumatic arthritis in a January 2009 rating decision.  His left ankle post-traumatic arthritis is rated as 10 percent disabling under Diagnostic Code 5010-5271, traumatic arthritis with limitation of motion of the ankle.  38 C.F.R. § 4.71a.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  The Veteran has expressed disagreement with the initial 10 percent rating assigned.  The appeal has reached the Board. 

Because the Veteran has perfected an appeal as to the assignment of an initial rating following the initial award of service connection for a left ankle disability, the Board is required to evaluate all the evidence of record reflecting the period of time between the effective date of the initial grant of service connection (October 17, 2008) until the present.  The Board will also consider probative evidence prior to this date, to the extent this evidence sheds additional light on the Veteran's overall disability picture.  This could result in "staged ratings" based upon the facts found during the period in question.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  That is to say, the Board must consider whether there have been times when his disability has been more severe than at others.  Id.  

Under Diagnostic Code 5271, a 10 percent evaluation is assigned when there is moderate limitation of ankle motion.  A maximum 20 percent rating is awarded for marked limitation of ankle motion.  Normal range of motion for the ankle is dorsiflexion to 20 degrees and plantar flexion to 45 degrees, as set forth at 38 C.F.R. § 4.71, Plate II.  

The words "moderate" or "marked" are not defined in Diagnostic Code 5271.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decision is "equitable and just."  38 C.F.R. § 4.6.

Upon review of the evidence, there is no basis for assigning a rating beyond a 10 percent level for the Veteran's left ankle post-traumatic arthritis.  38 C.F.R. § 4.7.  In fact, the January 2009 VA examiner documented pain only upon full plantar flexion range of motion (45 degrees) for the left ankle.  The Veteran's range of motion was described as "normal."  The May 2009 and September 2009 VA examiners recorded 40 degrees of plantar flexion, and a full 20 degrees of dorsiflexion.  After repetitive range of motion, the Veteran exhibited a flare up of pain upon full plantar flexion and inversion.  The Veteran reported pain when he reached the end degrees.  Furthermore, March 2008 VA X-rays revealed only "moderate" arthritis of the left ankle.  This evidence is not indicative of a rating beyond 10 percent under Diagnostic Code 5271, as "marked" limitation of motion is not demonstrated. 

With regard to functional loss, the Board has considered factors of functional loss reported in the Veteran's lay statements, lay statements from family and friends, VA treatment records dated from 2008 to 2011, and VA examinations.  These records reveal left ankle painful motion, daily discomfort, tenderness, stiffness, decreased endurance after prolonged repetitive use, occasional need for steroid injections and Tylenol, use of an ankle brace, antalgic gait (limp), difficulty climbing stairs and running, inability to work in a job involving prolonged standing or weight-bearing on the left ankle, some missed time from work, and difficulty with prolonged sitting in the evening.  However, there is no specific evidence these factors cause "marked" limitation of motion.  As discussed above, his pain and flare-ups upon repetitive motion were accounted for when the VA examiner documented his left ankle range of motion on three separate occasions in 2009.  Moreover, VA examiners noted no edema, no effusion, no crepitus, normal symmetry, and independence in activities of daily living.  In addition, VA podiatry notes dated in June 2010, January 2011, and June 2011, as well as an April 2011 VA opinion, confirm "signs of improvement" for the left ankle.  The Veteran is able to work at a desk job for the VA where less standing is allowed, causing less aggravation of his disorder.  His left ankle was described as "stable" due to less weight bearing.  The Veteran himself admitted his left ankle had "stabilized."  See e.g., April 2011 statement.  In conclusion, although some functional loss is present for the left ankle, it is adequately represented in the 10 percent rating assigned.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 206.  

With regard to lay evidence, as noted above, in conjunction with his increased rating claim, the Board has considered the Veteran's lay statements, as well as lay statements from family and friends.  In increased rating claims, a Veteran's lay statements alone, absent a negative credibility determination, may constitute competent evidence of worsening, at least with respect to observable symptoms.  See Vazquez-Flores v. Shinseki, 24 Vet. App. 94, 102 (2010), rev'd on other grounds by Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (Fed. Cir. 2009).  The Veteran is uniquely suited to describe the severity, frequency, and duration of his service-connected left ankle disability.  See Falzone v. Brown, 8 Vet. App. 398 (1995); Heuer v. Brown, 7 Vet. App. 379 (1995).  In the present case, the Veteran has reported that his left ankle disability has caused missed time from work; difficulty walking and standing for prolonged periods; the need for steroid shots, an ankle brace, and the need for physical therapy; and occasional limping, swelling, and soreness.  See November 2008, September 2009, and April 2011 personal statements from Veteran; July 2009 Substantive Appeal; May 2009 lay statements from family and friends.  However, beginning in 2010, the Veteran also reported that his left ankle had "stabilized" at his new VA desk job.  See e.g., June 2010 VA podiatry note; April 2011 personal statement.  The Board finds that the lay evidence of record from the Veteran and others throughout the appeal is both competent and credible.  Regardless, as discussed in detail above, this evidence does not provide a basis for a disability rating greater than 10 percent under the applicable rating criteria for his left ankle at any stage of the appeal.  

In addition, other diagnostic codes for ankle disabilities that provide a rating greater than 10 percent are not more appropriate because the facts of the case do not support their application.  See 38 C.F.R. § 4.71a, Diagnostic Code 5262 (impairment of the tibia and fibula), Diagnostic Code 5270 (ankylosis of the ankle), Diagnostic Code 5272 (ankylosis of the subastragalar or tarsal joint), Diagnostic Code 5273 (malunion of the os calcis or astragalus), and Diagnostic Code 5274 (astragalectomy).  Therefore, these diagnostic codes will not be applied.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (choice of diagnostic code should be upheld if it is supported by explanation and evidence).  

Moderate arthritis of the left ankle has been diagnosed.  See March 2008 VA X-rays of the left ankle.  Diagnostic Code 5010 provides that arthritis due to trauma should be rated as degenerative arthritis under Code 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R.  § 4.71a, Diagnostic Code 5003.  For purposes of rating disability from arthritis, the ankle is considered a major joint.  38 C.F.R. § 4.45(f).  Arthritic joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  

Regardless, since the Veteran is already in receipt of a 10 percent evaluation for left ankle arthritis, his arthritis does not provide a basis to increase the Veteran's evaluation.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003.  That is, a 20 percent rating for arthritis is not appropriate since the evidence of record does not demonstrate X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  See 38 C.F.R. § 4.45(f) (for the purpose of rating disability from arthritis, the ankle is considered a major joint).  In summary, the Board will continue to evaluate the disability under Diagnostic Code 5010-5271.

Accordingly, the Board concludes that the evidence does not support a disability rating above 10 percent for the Veteran's left ankle post-traumatic arthritis.  38 C.F.R. § 4.3.   

Fenderson Consideration

Since the effective date of his award, his left ankle disability has never been more severe than contemplated by its 10 percent rating, so the Board cannot "stage" his rating.  Fenderson, 12 Vet. App. at 126.    

Extra-Schedular Consideration

Finally, there is no evidence of exceptional or unusual circumstances to warrant referring the case for extra-schedular consideration for the left ankle disability.  38 C.F.R. § 3.321(b)(1).  Initially, the rating criteria for the left ankle disability directly address occupational functioning though application of DeLuca, such that all possible manifestations of his disability are contemplated by the rating criteria.  Thun v. Peake, 22 Vet. App. 111, 115-116 (2008). The evidence of record fails to show anything unique or unusual about the Veteran's left ankle disability that would render the schedular criteria inadequate.  

In any event, the Board finds no evidence that the Veteran's left ankle disability markedly interferes with his ability to work, meaning above and beyond that contemplated by his schedular rating.  As noted above, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1; VAOPGCPREC 6-96.  See also, Bagwell v. Brown, 9 Vet. App. 337, 338 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The Veteran works at the VA in a desk job.  Previously, he missed some limited time from work due to prolonged standing when he was working in kitchen.  However, after starting his desk job, he has reported that his left ankle has "stabilized."  In short, overall the evidence of record fails to demonstrate "marked" interference with employment from the left ankle disability.  38 C.F.R. § 3.321(b)(1).  

Finally, there is no evidence of any other exceptional or unusual circumstances, such as frequent hospitalizations due to his service-connected left ankle disability, to suggest he is not adequately compensated for his disability by the regular Rating Schedule.  38 C.F.R. § 3.321(b)(1); VAOPGCPREC 6-96.  His post-service evaluation and treatment for his left ankle has been solely on an outpatient basis.  


ORDER

An initial disability rating greater than 10 percent for post-traumatic arthritis of the left ankle is denied. 




____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


